DETAILED ACTION
This communication is in responsive to RCE for Application 16/727504 filed on 3/09/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.

Examiner’s Note
Prosecution with this application has not moved forward. The same art has been cited over and over. Examiner invites the undersigned to schedule an interview to discuss ways of moving this application forward or to go differently about it. 

Continued Examination under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/09/2022 has been entered.

Response to Arguments
5.	Applicant’s arguments in the amendment filed on 3/09/2022 regarding claim rejection under 35 USC § 103 with respect to Claims 1-20 are moot in view of the new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The new limitations “and setting the attribute to a second value with respect to the MPD file, in which not every period included in the MPD file includes the at least one adaptation set that conforms to the initialization set; and transmitting, by the device, the MPD file to a client device, wherein the initialization set, having the attribute that is set to the first value, is used to play all of the periods of the content, in a content type of the initialization set” the cited paragraphs ¶0021-¶0022 and ¶0031 do not support this amendment. The cited paragraphs teach the known information about MPD file where “@Allperiods” is used and set to True which does not equate necessarily to the amended language. Applicant may point out how the cited paragraphs map to the amended language to overcome the rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (hereinafter Hirabayashi) US 2019/0104332 A1 in view of Oyman et al. (hereinafter Oyman) US 2015/0081851 A1. 

Regarding Claim 1, Hirabayashi teaches a method (Fig. 4 MPD file hierarchy), comprising: 
including, by a device, in a moving pictures experts group (MPEG) dynamic adaptive streaming over hypertext transfer protocol (DASH) media presentation description (MPD) file, an initialization presentation element that identifies an initialization presentation and an initialization group included in the initialization presentation (Fig. 4 & ¶0111-¶0120; MPD file that includes a period “an initialization presentation element” and segment file group of the same encoded stream “one or more initialization groups” of moving image grouped according to a type of data corresponding to segment file group. Note that the system uses HTTP and DASH server, see ¶0067 & ¶0074. ¶0057-¶0072 illustrates the entire processor of transmitting an MPD file), the MPD file including periods of a content to be played (¶0104-¶0105; reference periods); 
including, by the device, in the MPD file, an initialization group element that identifies the initialization group and an initialization set included in the initialization group (Fig. 4 & ¶0113; three representation elements “initialization group” corresponding to the segment files of three types of audio streams having different bit rates are grouped by one adaptation set element “one or more initialization sets”); 
including, by the device, in the MPD file, an initialization set element that identifies the initialization set (Fig. 4 & ¶0111-¶0120; three types of audio streams having different bit rates are grouped by one adaptation set element “one or more initialization sets”); 
setting, by the device, for the initialization set, an attribute to a first value with respect to the MPD file, in which every period included in the MPD file includes at least one adaption set that conforms to the initialization set (Note that the claim calls for first and second values; one conform to a set and the other does not; that makes the claim obvious and broader in scope. Here, ¶0111-¶0113 & Fig. 4. Also see ¶0104-¶0105; The MPD file generation unit 34 calculates an average value from an integration value of the actual bit rates of the audio stream encoded by the encoding unit 32 by the lossless DSD system for each reference period, thereby calculating the average value of the actual bit rates of the audio stream in a predetermined period increasing by the reference period. [0105] Then, the MPD file generation unit 34 generates, for each reference period, the calculated average value and a predetermined period corresponding to the average value as the bit rate information.  The MPD file generation unit 34 generates the MPD file including the bit rate information, the information indicating the encoding system of the audio stream, the maximum bit rate of the audio stream, the bit rate of the video stream which is the encoded stream of the video digital signal and the like.  The MPD file generation unit 34 supplies the MPD file to the upload unit 35), and setting the attribute to a second value with respect to the MPD file, in which not every period included in the MPD file includes the at least one adaption set that conforms to the initialization set (¶0111-¶0113 & Fig. 4. Also see ¶0104-¶0105; The MPD file generation unit 34 calculates an average value from an integration value of the actual bit rates of the audio stream encoded by the encoding unit 32 by the lossless DSD system for each reference period (first/second/third etc. values), thereby calculating the average value of the actual bit rates of the audio stream in a predetermined period increasing by the reference period. [0105] Then, the MPD file generation unit 34 generates, for each reference period, the calculated average value and a predetermined period corresponding to the average value as the bit rate information.  The MPD file generation unit 34 generates the MPD file including the bit rate information, the information indicating the encoding system of the audio stream, the maximum bit rate of the audio stream, the bit rate of the video stream which is the encoded stream of the video digital signal and the like.  The MPD file generation unit 34 supplies the MPD file to the upload unit 35); and 
and transmitting, by the device, the MPD file to a client device (¶0077-¶0082; server transmits the assembled file to premium client),
However, Hirabayashi does not expressly teach “wherein the initialization set, having the attribute that is set to the first value, is used to play all of the periods of the content, in a content type of the initialization set.” However, this limitation is suggested from Fig. 4 since the period is used to play all content types. Also, it is known in the art that MPD file including a period that is used to play content types based on metadata information on structure and different versions of media. However, to support Examiner’s statement, Examiner cites to Oyman that utilize the teachings. 
Oyman teaches wherein the initialization set, having the attribute that is set to the first value, is used to play all of the periods of the content, in a content type of the initialization set (¶0032-¶0034 & Fig. 1; FIG. 1, the MPD metadata is temporally divided into periods having a predetermined length, such as 60 seconds in this example. Each period can include a plurality of adaptation sets 104. Each adaptation set can provide information about one or more media components with a number of encoded alternatives. For example, adaptation set 0 in this example might include a variety of differently encoded audio alternatives, such as different bit rates, mono, stereo, surround sound, and so forth. In addition to offering different quality audio for a multimedia presentation over the period ID, the adaptation set can also include audio in different languages. The different alternatives offered in the adaptation set are referred to as representations 106). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Oyman into the system of Hirabayashi in order to provide information on the structure and different versions of the media content representations stored in the server as well as the segment formats (¶0032). Utilizing such teachings enable the system to use the MPD information on the initialization and media segments for a media player (e.g., the media player can look at initialization segment to determine a container format and media timing information) to ensure mapping of segments into a media presentation timeline for switching and synchronous presentation with other representations. Id. 

Regarding Claim 2, Hirabayashi & Oyman teaches the method of claim 1, wherein the initialization set element includes a period element that identifies whether there is at least one period that conforms to the initialization set (Fig. 4 & ¶0111 & ¶0113; Period. Also, see Oyman Fig. 1 and 6).

Regarding Claim 3, Hirabayashi & Oyman teaches the method of claim 1, wherein the initialization group element includes a content type element that specifies a content type of the initialization set included in the initialization group (Fig. 4 & ¶0111-¶0114; three representation elements corresponding to the segment files of three types of audio streams having different bit rates are grouped by one adaptation set element. Also, see Oyman Fig. 1 and 6).

Regarding Claim 4, Hirabayashi & Oyman teaches the method of claim 1, wherein the initialization group element includes an initialization set identifier that corresponds to the initialization set (¶0116-¶0117, ¶0131, ¶0135-¶0140 & Figs. 4-5; use URI “identifier” in the MPD to indicate whether the adaption set elements include or not include specific data. Also, see Oyman Fig. 1 and 6).

Regarding Claim 5, Hirabayashi & Oyman teaches the method of claim 1, wherein the initialization presentation element includes an initialization group identifier that corresponds to the initialization group (¶0116-¶0117, ¶0131, ¶0135-¶0140 & Figs. 4-5; use URI “identifier” in the MPD to indicate whether the adaption set elements include or not include specific data. Also, see Oyman Fig. 1 and 6).
Regarding Claim 6, Hirabayashi & Oyman teaches the method of claim 1, further comprising: including, by the device, in the MPD file, an adaptation set element that specifies one or more initialization set identifiers that conform to the adaptation set (Fig. 4 & ¶0111 & ¶0114; adaptionset. Also, see Oyman Fig. 1 and 6).

Regarding Claim 7, Hirabayashi & Oyman teaches the method of claim 6, further comprising: including, by the device, in the MPD file, a period element that identifies one or more periods associated with the adaptation set (Fig. 4 & ¶0111 & ¶0113; period. Also, see Oyman Fig. 1 and 6).

Claims 8-20 are substantially similar to the above claims, thus the same rationale applies. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455